Exhibit 10.29

 

[g216542kqi001.jpg]

Albert E. Smith
Vice Chairman

 

 

November 14, 2005

 

Li-San Hwang

Chairman

Tetra Tech, Inc.

3475 E. Foothill Boulevard

Pasadena, California 91107

 

Dear Li-San:

 

On behalf of the Board of Directors, I want to thank you for your invaluable
service to Tetra Tech as its Chairman and Chief Executive Officer since the
formation of the Company. We are pleased that you have agreed to serve as
Chairman until the 2006 Annual Meeting of Stockholders and that you will remain
an employee and provide services to the Company on an as-needed basis. The
following sets forth the terms of your arrangement with the Company, as approved
by the Board of Directors today:

 

•                  Title. You have been granted the honorary title of Chairman
Emeritus of Tetra Tech, Inc. for life.

 

•                  Retainer. As a retainer for your services, the Company will
make a one-time payment to you in the amount of your base salary of $500,000.
One-half of the payment will be made following your retirement as Chairman at
the 2006 Annual Meeting of Stockholders, scheduled for March 6, 2006, and the
balance will be paid on the first anniversary of the initial payment.

 

•                  Stock Options. As an employee, your stock options will
continue to vest in accordance with their terms.

 

•                  Medical Coverage. The Company will provide post-retirement
medical coverage for you and your wife.

 

 

3475 East Foothill Boulevard, Pasadena, CA 91107

Tel 626.470.2470 Fax 626.470.2670

 

--------------------------------------------------------------------------------


 

•                  Auto Lease. The Company will continue to make payments on the
lease for your automobile until the expiration of the lease term in
November 2008.

 

Please indicate your agreement with and acceptance of the terms of this letter
by signing a copy in the space provided below and returning it to me at your
earliest convenience. We look forward to your continuing contributions to Tetra
Tech’s growth and success.

 

Sincerely,

 

 

 

 

 

/s/ Albert E. Smith

 

 

Albert E. Smith

 

Vice Chairman

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Li-San Hwang

 

Dec. 6, 2005

 

Li-San Hwang

Date

 

2

--------------------------------------------------------------------------------